Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 No. 333-190359) of M.D.C. Holdings, Inc. and related Prospectus for the registration of $1,500,000,000 in common stock, preferred stock, and debt securities; and Registration Statements (Form S-8 No.333-67894, Form S-8 No.333-103192 and Form S-8 No.333-145066) pertaining to the M.D.C. Holdings, Inc. 2001 Equity Incentive Plan and M.D.C. Holdings, Inc. Stock Option Plan for Non-Employee Directors; and Registration Statements (Form S-8 No. 333-174110 and Form S-8 No. 333-188311) pertaining to the M.D.C. Holdings, Inc. 2011 Equity Incentive Plan and the M.D.C. Holdings, Inc. 2011 Stock Option Plan for Non-Employee Directors; of our reports dated February 5, 2014, with respect to the consolidated financial statements of M.D.C. Holdings, Inc., and the effectiveness of internal control over financial reporting of M.D.C. Holdings, Inc. included in this Annual Report (Form 10-K) for the year ended December31, 2013. /s/ Ernst& Young LLP Irvine, California February 5, 2014
